DRUMMOND, Circuit Judge.
The claim of Mrs. Roddin against Roddin <& Hamilton is not entitled to be paid out of the partnership assets, equally with the claims of creditors of the firm, but the creditors of the copartnership have the right to be paid out of the partnership assets in preference. Though the claim of Mrs. Roddin is a joint debt, yet it is not a firm debt; and though the joint or separate property of the partners could be ajiplied to the payment of her claim, the property of the firm must first go to pay the firm debts. The assignee is directed to act in accordance with this opinion.